The defendant, Earl J. Clark, was convicted in the superior court of the county of Los Angeles of the crime of murder in the first degree, and judgment was pronounced and entered against him, sentencing him to be hanged. An appeal from that judgment to this court has been submitted, and is pending decision herein.
It now appears from the affidavit of William I. Traeger, sheriff of the county of Los Angeles, that the defendant, Clark, on or about the sixteenth day of March, 1926, escaped from the county jail in the county of Los Angeles, wherein he was confined. He has not since been apprehended, and is now a fugitive from justice. Supported by the affidavit of the sheriff, in whose custody the defendant was held, relating these facts, the attorney-general, by motion, asks this court to dismiss the appeal upon the ground that the defendant, Clark, has escaped from custody and is now at large. *Page 454 
Upon the authority of People v. Redinger, 55 Cal. 290
[36 Am. Rep. 32], and People v. Elkins, 122 Cal. 654
[55 P. 599], it is ordered that the appeal of said Earl J. Clark in this case be and the same stand dismissed unless the defendant, within thirty days from this date, return to the custody of the sheriff of the county of Los Angeles, state of California.
It is further ordered that a copy of this order be served upon the attorney for the defendant within five days hereof.
Seawell, J., Shenk, J., Nourse, J., pro tem., Richards, J., and Curtis, J., concurred.